Exhibit 10.18

AMENDED AND RESTATED INTERCREDITOR AGREEMENT
(Schwab-Larsen)

This Amended and Restated Intercreditor Agreement ("Agreement") is made
effective as of July 12, 2001, by and between The Charles Schwab Corporation, a
Delaware corporation ("Schwab"), and Christian A. Larsen, an individual
("Larsen"). Schwab and Larsen are sometimes referred to herein collectively as
the "Lenders" and individually as a "Lender". This Agreement is made with
reference to the following Recitals:

R E C I T A L S

:



A. E-Loan, Inc., a Delaware corporation, ("Borrower"), is engaged in the
business of originating and selling chattel paper and mortgage loans.

B. Schwab is entering into a Note Purchase Agreement dated July 12, 2001 (as the
same may be amended from time to time, the "Note Purchase Agreement"), pursuant
to which Schwab has agreed to purchase Borrower's 8% Convertible Note in the
principal amount of $5,000,000 (the "Schwab Note"). As security for Borrower's
obligations to Schwab under the Schwab Note and certain other obligations of
Borrower to Schwab pursuant to the Note Purchase Agreement and related
agreements, Borrower is granting to Schwab a lien against those of Borrower's
assets which are described on Exhibit A attached hereto (the "Collateral")
pursuant to a Security Agreement dated July 12, 2001 (the "Schwab Security
Agreement).

C. Schwab previously loaned to Borrower $2,000,000 pursuant to a promissory note
dated March 31, 2001 (the "Prior Schwab Note").

D. Larsen has previously entered into a Loan Agreement dated April 2, 2001 with
Borrower, under which Larsen agreed to loan or advance to the Borrower up to a
maximum of $7,500,000, which loans or advances would be evidenced by one or more
promissory notes (collectively, the "Prior Larsen Note").

E. The Lenders previously entered into an Intercreditor Agreement to administer
the rights and interests of Lenders in connection with the Prior Larsen Note and
the Prior Schwab Note (the "Prior Intercreditor Agreement").

F. Borrower repaid in full all principal and interest owing under the Prior
Schwab Note and Prior Larsen Note and such notes have been canceled.

G. Borrower and Larsen have entered into an Amended and Restated Loan Agreement
(the "Larsen Loan Agreement") dated as of July 12, 2001 which reduces Larsen's
loan commitment to $2,500,000. Under the Larsen Loan Agreement each draw down
against the $2,500,000 loan commitment, when and if they occur, will be
evidenced by a promissory note (the "Larsen Note"). As security for Borrower's
obligations to Larsen under the Larsen Note and certain other obligations of the
Borrower to Larsen pursuant to the Larsen Loan Agreement, Borrower granted to
Larsen a lien against the Collateral pursuant to an Amended and Restated
Security Agreement dated July 12, 2001 (the "Larsen Security Agreement").

H. Borrower, Schwab and Larsen have entered into an Intercreditor Agreement
dated July 12, 2001 with Bank One N.A. (the "Bank One Intercreditor Agreement")
with respect to certain portions of the Collateral.

I. In order to provide for the orderly administration of the Security Agreements
(defined below), and to amend and restate the rights and interests of the
Lenders with respect to the Notes and the exercise of rights with respect to the
Collateral, the Lenders desire to enter into this Agreement which shall amend
and restate the Prior Intercreditor Agreement in its entirety.

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

A G R E E M E N T

:



Definitions

. As used in this Agreement, the following terms shall have the following
definitions:



"Bankruptcy Code" means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States Code. Section
references to current sections of the Bankruptcy Code shall refer to comparable
sections of any revised version thereof if section numbering is changed.

"Claim" means, with respect to any Lender, any and all present and future
"claims" (used in its broadest sense, as contemplated by and defined in Section
101(5) of the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of such Lender now or hereafter arising or
existing under or relating to the Larsen Loan Agreement or the Note Purchase
Agreement (as applicable) and related Loan Documents, whether joint, several, or
joint and several, whether fixed or indeterminate, due or not yet due,
contingent or non-contingent, matured or unmatured, liquidated or unliquidated,
or disputed or undisputed, whether under a guaranty or a letter of credit, and
whether arising under contract, in tort, by law, or otherwise, any interest or
fees thereon (including interest or fees that accrue after the filing of a
petition by or against Borrower under the Bankruptcy Code, irrespective of
whether allowable under the Bankruptcy Code), any costs of Enforcement Actions,
including reasonable attorneys' fees and costs, and any prepayment or
termination premiums.

"Enforcement Action" means, with respect to any Lender and with respect to any
Claim of such Lender or any item of Collateral in which such Lender has or
claims a security interest, lien or right of offset, any action, whether
judicial or nonjudicial, to repossess, collect, accelerate, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral. The
filing by any Lender of, or the joining in the filing by any Lender of, an
involuntary bankruptcy or insolvency proceeding against Borrower also is an
Enforcement Action.

"Event of Default" means an event of default under either Note or Loan
Agreement.

"Loan Agreements" means the Note Purchase Agreement and the Larsen Loan
Agreement, and "Loan Agreement" means either the Note Purchase Agreement or the
Larsen Loan Agreement.

"Loan Documents" means the Notes and the Loan Agreements.

"Notes" means the Schwab Note and the Larsen Note, and "Note" means either the
Schwab Note or the Larsen Note.

"Security Agreements" means the Schwab Security Agreement and the Larsen
Security Agreement, and "Security Agreement" means either the Schwab Security
Agreement or the Larsen Security Agreement.



Intercreditor Arrangements

.



Proportionate Interests

. Except as otherwise provided in this Agreement, all of the rights, interests
and obligations of each Lender under the Loan Documents to which it is a party,
including security interests in the Collateral, shall be shared by the Lenders
pari passu in the ratio of (a) the aggregate original principal amount of such
Lender's loans to Borrower under the applicable Note, to (b) the aggregate
original principal amount of all loans to Borrower under the Notes. Any
reference in this Agreement to an allocation between or sharing by the Lenders
of any right, interest or obligation "ratably," "pro rata" or "proportionally"
or in similar terms shall refer to this ratio.



Priority

. Notwithstanding (i) the terms of the Notes and/or any other agreement in
effect between either Lender, on the one hand, and Borrower, on the other hand,
(ii) the date, manner or order of perfection of any security interests and/or
liens granted by Borrower in favor of either of the Lenders in connection with
the Notes, (iii) the provisions of California law, including without limitation,
the California Commercial Code, or any other applicable law, and (iv) whether
any Lender holds possession of the Collateral or any part thereof, the Lenders
hereby acknowledge and agree that the Lenders shall have equal priority of
security interests and liens in the Collateral.



Limitation on Further Loans

. After the date hereof, except pursuant to a Loan Agreement, no Lender may make
loans to or otherwise extend credit to Borrower without notice to and the
consent of each other Lender, which consent will not be unreasonably withheld;
provided, however, the above limitation shall not apply to expenses advanced in
the ordinary course of business to Larsen as an employee of the Borrower or any
deferred compensation plans or arrangements between Borrower and Larsen, made in
the ordinary course of business.



Transfer of Interest. No Lender may sell or otherwise transfer any of its
interest under the Loan Documents, unless the transferee of such interest
expressly assumes all obligations of the transferring Lender with respect to the
portion of the transferor's interest under this Agreement.

Possession of Collateral

. If any Lender shall obtain possession of any Collateral, it shall hold such
Collateral for itself and as agent and bailee for the other Lender for purposes
of perfecting such other Lender's security interest therein.



Remedies Upon an Event of Default

.



Decision to Exercise Remedies

. Upon the occurrence of an Event of Default, Lenders shall take such actions
and only such actions as Lenders mutually agree to take to enforce their rights
and remedies under the Loan Documents; provided, however, that if after
consultation, Lenders cannot mutually agree on what action to take, then Schwab
shall have the right upon prior written notice to Larsen to cause the
acceleration of all of the amounts due under the Notes on behalf of both Lenders
(assuming the Notes have not already been automatically accelerated in
accordance with their terms and conditions). Upon an acceleration, the Lenders
shall mutually agree as to what Enforcement Action to take; provided, however,
that if after consultation, Lenders cannot mutually agree on what action to
take, then Schwab shall have the right to determine and shall control the
timing, order and type of Enforcement Actions which will be taken and all other
matters in connection with any such Enforcement Actions. In taking such
Enforcement Actions pursuant to the previous sentence, Schwab shall act
reasonably and in good faith and shall consult with and keep the other Lender
informed thereof at reasonable intervals; provided, however, that
notwithstanding any such consultations and provision of information to Larsen,
Schwab shall retain the right to make all determinations in the event of
disagreements between Schwab and Larsen. In all cases with respect to
Enforcement Actions, Schwab shall act both on its own behalf and as agent for
Larsen with respect thereto. In addition, Larsen shall take such actions and
execute such documents and instruments as Schwab may reasonably request in
connection with and to facilitate any such Enforcement Actions.



Application of Proceeds after an Event of Default. Notwithstanding anything to
the contrary in the Loan Documents, as among the Lenders, the proceeds of the
Collateral, or any part thereof, and the proceeds of any remedy under the Loan
Documents after the occurrence and during the continuance of an Event of Default
(collectively, the "Proceeds of Collection") shall upon receipt by any Lender be
paid to and applied as follows:

First, to the payment of then outstanding out-of-pocket costs and expenses of
the Lenders (in proportion to such costs and expenses theretofore incurred by
each), including all amounts expended to preserve the value of the Collateral,
of foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys' fees, incurred or made under
the Loan Documents by the Lenders;

Second, to the Lenders ratably, in an amount up to the sum of all accrued
interest owing to the Lenders under the Notes;

Third, to the Lenders ratably, in an amount up to the sums of the outstanding
principal and premium, if any, and any other obligations owing to the Lenders
from Borrower under or with respect to the Notes; and

Fourth, to Borrower, its successors and assigns, or to whomsoever may be
lawfully entitled to receive the same.

Insolvency Events

. In the event of any distribution, division, or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the property of Borrower or the proceeds thereof to the creditors of
Borrower, or the readjustment of any of the Claims, whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any part of any of the Claims, or the application of the property of Borrower
to the payment or liquidation thereof, or upon the dissolution or other winding
up of Borrower's business, or upon the sale of all or any substantial part of
Borrower's property, then, and in any such event, and subject to any
subordination arrangements to which the Lenders may be subject, (a) all payments
and distributions of any kind or character, whether in cash or property or
securities in respect the Lenders' claims shall be distributed ratably among the
Lenders; (b) each Lender shall promptly file a claim or claims, on the form
required in such proceeding, for the full outstanding amount of such Lender's
Claim, and shall use its best efforts to cause said claim or claims to be
approved; (c) each of the Lenders hereby irrevocably agrees that, to the extent
that it fails timely to do so (a "non-filing Lender"), any other Lender may in
the name of the non-filing Lender, or otherwise, file and prove up any and all
claims of the non-filing Lender relating to the non-filing Lender's Claim; and
(d) in the event that, notwithstanding the foregoing, any payment or
distribution of any kind or character, whether in cash, properties or
securities, shall be received by a Lender in excess of its ratable share, then
the portion of such payment or distribution in excess of such Lender's ratable
share shall be received by such Lender in trust for and shall be promptly paid
over to the other Lenders for application to the payments of amounts due on the
other Lenders' Claims.



Bids at Foreclosure Sale

.



Bids by Lenders

. Each Lender shall have the right to bid for the Collateral at any foreclosure
sale of the Collateral. Any bid entered by any Lender in an amount that is less
than the amount necessary to repay the aggregate of the indebtedness due under
the Notes, plus interest and expenses which are recoverable from the proceeds of
such sale and all amounts payable on any indebtedness with a security interest
in the Collateral superior to the Notes, shall be deemed to have been entered on
behalf of both of the Lenders. If such bid is successful, then the Lender that
enters such bid shall cause the foreclosure assignment or certificate of sale to
be issued to all of the Lenders as tenants-in-common holding undivided interests
in the property in proportion to the outstanding balances due under their
respective Notes. Any bid entered by any Lender in an amount that exceeds the
aggregate indebtedness due under the Notes, plus interest and expenses which are
recoverable from the proceeds of the such sale and all amounts payable on any
indebtedness with a security interest in the Collateral superior to the Notes,
shall be entered only on behalf of such bidding Lender. If such bid is the
successful bid, then the (i) Lender that enters such bid shall acquire the
Collateral as its own property, (ii) the other Lender shall have no further
interest in the Collateral, and (iii) the proceeds of such sale shall be
distributed to the Lenders in proportion to the outstanding balances due under
their respective Notes.



Bids by Third Parties

. If the successful bid entered at any foreclosure sale of the Collateral is
entered by a third party, then the proceeds of such sale shall be distributed to
the Lenders in proportion to the outstanding balances due under their respective
Notes.



Acquisition of Collateral

. If Lenders acquire title to the Collateral (whether by foreclosure
proceedings, assignment in lieu of foreclosure or otherwise), Lenders (or their
nominees) shall be deemed to be tenants-in-common holding undivided interests in
the Collateral in proportion to the outstanding balances due under their
respective Notes.



Assignment of Beneficial Interest

. At such time as any of the Notes is satisfied in full (by payment or in the
case of the Schwab by payment or conversion), the interest in the Collateral of
such Lender (the "Repaid Lender") securing such satisfied Note shall
automatically be deemed assigned to the other Lender (the "Remaining Lender").
As a result of such assignment, (i) the Repaid Lender shall have no further
rights, duties or obligations under this Agreement and the Remaining Lender
shall be entitled to make all any and all decisions required and/or permitted to
be made by the Lenders hereunder, (ii) the Repaid Lender shall no longer be
deemed a Lender hereunder, and (iii) the Repaid Lender shall no longer have any
interest in the Collateral. The Lenders hereby agree to execute such termination
statements or other documents as the Remaining Lender may reasonably require.



Repayment of Notes; Amendments to Security Agreements

. All amounts received by Lenders for the account of Borrower prior to an Event
of Default, whether by payment, set-off or otherwise shall be allocated ratably
among the Lenders. Each Lender shall promptly remit to the other Lender such
sums as may be necessary to ensure the ratable repayment of each Lender's Note.
Notwithstanding the foregoing, a Lender receiving a scheduled payment shall not
be responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is later determined
that a Lender received more than its ratable share of scheduled payments made on
any date or dates, then such Lender shall remit to the other Lender such sums as
may be necessary to ensure the ratable payment of such scheduled payments.
Borrower agrees that it will only make repayments ratably among the Lenders in
proportion to the aggregate amounts outstanding under the Notes . Schwab and
Borrower agree that they will not make any amendments to the Schwab Security
Agreement unless consented to by Larsen and Larsen and Borrower agree that they
will not make any amendments to the Larsen Security Agreement unless consented
to by Schwab, such consent not to be unreasonably withheld.



Exculpation; Delegation and Indemnification

.



Exculpation

. In connection with any exercise of Enforcement Actions hereunder, no Lender or
any of its partners, or any of their respective directors, officers, employees,
attorneys, accountants, or agents shall be liable as such for any action taken
or omitted by it or them, except for its or their own gross negligence or
willful misconduct with respect to its duties under this Agreement.



Delegation of Duties

. Each Lender may execute any of its powers and perform any duties hereunder
either directly or by or through agents or attorneys-in-fact. Each Lender shall
be entitled to advice of counsel concerning all matters pertaining to such
powers and duties. No Lender shall be responsible for the negligence or
misconduct of any agents or attorneys-in- fact selected by it, if the selection
of such agents or attorneys-in-fact was done without gross negligence or willful
misconduct.



Indemnification

. To the extent not reimbursed either by Borrower or from the application of
Collateral proceeds pursuant to Section 3(b), as applicable, a Lender (the
"Indemnified Lender") shall be indemnified by the other Lender (the
"Indemnifying Lender"), and each Indemnifying Lender agrees to reimburse the
Indemnified Lender for the Indemnifying Lender's pro rata share of the following
items (an "Indemnified Payment"):



all reasonable out-of-pocket costs and expenses of the Indemnified Lender
incurred by the Indemnified Lender in connection with the discharge of its
activities under this Agreement, the Loan Agreements, including reasonable legal
expenses and attorneys' fees; provided, that the Indemnified Lender shall
consult with the other Lenders regarding the incurrence of such costs and
expenses at reasonable intervals (but not more often than monthly) and any such
reasonable costs and expenses shall be "Claims" hereunder notwithstanding any
disagreement by the other Lenders as to their incurrence; and

from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, which may be imposed on, incurred by or asserted
against the Indemnified Lender in any way relating to or arising out of this
Agreement, or any action taken or omitted by the Indemnified Lender hereunder;
provided that the Indemnifying Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements, if the same results from the
Indemnified Lender's gross negligence or willful misconduct or from undertaking
Enforcement Actions in violation of Section 3(a);

provided, however, the Indemnified Lender shall not be reimbursed or indemnified
for an Indemnified Payment made by the Indemnified Lender to another Lender,
except to the extent that the Indemnified Lender paid more than its ratable
share of such payment. All Indemnified Payments (as set forth in this Section)
to an Indemnified Lender are intended to be paid ratably by the other Lenders;

provided, however, that Indemnified Payments by the Indemnifying Lenders shall
be paid solely out of reimbursed funds made payable to the Indemnifying Lender
by Borrower or from application of Collateral proceeds if and only to the extent
such funds are received by the Indemnifying Lender.

provided, however, that this Section shall not apply to claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs or
expenses relating to (i) the sale of the Larsen Note, (ii) the sale or
conversion of the Schwab Note, or (iii) the purchase, sale or exercise of that
certain Warrant dated July 12, 2001 entitling Schwab to purchase One Million
Three Hundred Eighty-Nine Thousand (1,389,000) shares of the Borrower's common
stock.

Term

. This Agreement shall be in full force and effect from and after the effective
date hereof until the earlier of (i) the first date upon which all Lenders have
been paid in full, or otherwise satisfied, under the Notes and have released
and/or terminated their respective security interests in the Collateral, or (ii)
the date upon which Lenders unanimously agree, in writing, to terminate this
Agreement.



Costs of Enforcement

. Any and all costs and/or expenses incurred by Lenders in connection with any
action taken by Lenders under this Agreement with respect to the Collateral
including, without limitation, any enforcement action against the Collateral,
shall be borne by Lenders in proportion to the outstanding balances due under
their respective Notes.



Scope of Representation

.



ALLEN MATKINS LECK GAMBLE & MALLORY LLP ("AMLGM") HAS ONLY REPRESENTED THE
INTERESTS OF BORROWER WITH RESPECT TO THE NOTES AND THE DRAFTING OF THIS
AGREEMENT, THE SECURITY AGREEMENTS AND NOT THE INTERESTS OF THE LENDERS AND/OR
ANY OTHER PARTY WITH RESPECT THERETO. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE PARTIES ACKNOWLEDGE THAT AMLGM SHALL NOT BE DEEMED TO HAVE
REPRESENTED THE LENDERS AS A RESULT OF AMLGM'S REPRESENTATION OF BORROWER IN
CONNECTION WITH THE NOTES AND THE DRAFTING OF THIS AGREEMENT, THE SECURITY
AGREEMENTS, OR ANY OTHER MATTER. EACH LENDER HAS BEEN ADVISED TO CONSULT WITH
INDEPENDENT COUNSEL OF SUCH PARTY'S CHOICE PRIOR TO ENTERING INTO THIS
AGREEMENT.

HOWARD, RICE, NEMEROVSKI, CANADY, FALK & RABKIN, A PROFESSIONAL CORPORATION
("HRNCF&R") HAS ONLY REPRESENTED THE INTERESTS OF SCHWAB WITH RESPECT TO THE
DRAFTING OF THIS AGREEMENT, THE SECURITY AGREEMENTS AND NOT THE INTERESTS OF
LARSEN AND/OR ANY OTHER PARTY WITH RESPECT THERETO. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE PARTIES ACKNOWLEDGE THAT HRNCF&R SHALL NOT BE
DEEMED TO HAVE REPRESENTED LARSEN AS A RESULT OF HRNCF&R'S REPRESENTATION OF
SCHWAB IN CONNECTION WITH THE NOTES AND THE DRAFTING OF THIS AGREEMENT, THE
SECURITY AGREEMENTS, OR ANY OTHER MATTER. LARSEN HAS BEEN ADVISED TO CONSULT
WITH INDEPENDENT COUNSEL OF SUCH PARTY'S CHOICE PRIOR TO ENTERING INTO THIS
AGREEMENT.

Miscellaneous.

Further Acts

. Each party hereto agrees to perform any further acts, and to execute and
deliver (with acknowledgment, verification, and/or affidavit, if required) any
further documents and instruments, as may be reasonably necessary or desirable
to implement and/or accomplish the provisions of this Agreement and the
transactions contemplated herein.



Counterparts

. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original Agreement, but all of which, taken together, shall
constitute one (1) and the same Agreement, binding on the parties hereto. The
signature of any party hereto or to any counterpart hereof shall be deemed a
signature to, and may be appended to, any other counterpart hereof.



Entire Agreement

. This Agreement contains and constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof, and this Agreement may not be
modified, amended, or otherwise changed in any manner, except by a written
instrument signed by all of the parties hereto.



No Third-Party Beneficiaries

. This Agreement is solely for the benefit of the parties hereto, and no other
person or entity is entitled to rely upon or benefit from this Agreement or any
term hereof.



Attorneys' Fees

. Should any litigation be commenced between or among the parties or their
representatives concerning any provision of this Agreement or the rights and
duties of any person or entity in relation thereto, the party prevailing in such
litigation, whether by out-of-court settlement or final judgment, shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for attorneys' fees reasonably incurred in such litigation. Any
judgment or order entered in any final judgment shall contain a specific
provision providing for the recovery of all costs and expenses of suit,
including, without limitation, actual attorneys' fees, costs and expenses
incurred in connection with (i) enforcing, perfecting and executing such
judgment; (ii) post-judgment motions; (iii) contempt proceedings;
(iv) garnishment, levy, and debtor and third-party examinations; (v) discovery;
and (vi) bankruptcy litigation.



Severability

. Every provision of this Agreement is intended to be severable. If any term or
provision hereof is declared by a court of competent jurisdiction to be illegal
or invalid, such illegal or invalid terms or provisions shall not affect the
other terms and provisions hereof, which terms and provisions shall remain
binding and enforceable.



Rules of Construction

. The Paragraph headings used in this Agreement are for reference purposes only,
and are not intended to be used in construing this Agreement. As used in this
Agreement, the masculine gender shall include the feminine and neuter, and the
singular number shall include the plural, and vice versa. Time is of the essence
of this Agreement. The provisions of this Agreement shall be construed and
enforced in accordance with the laws of the State of California. Each party
hereto acknowledges, represents, and warrants that (i) each party hereto is of
equal bargaining strength; (ii) each such party has actively participated in the
drafting, preparation, and negotiation of this Agreement; and (iii) each such
party hereto and such party's independent counsel have reviewed or had the
opportunity to review this Agreement.



Assignment

. The rights and obligations of parties hereto shall be binding upon and benefit
the successors, assigns, heirs, administrators and transferees of the parties.



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

THE CHARLES SCHWAB CORPORATION,
a Delaware corporation

 

By:/s/ Christopher V. Dodds

Its EVP, CFO

 

/s/ Christian A. Larsen


CHRISTIAN A. LARSEN



ACKNOWLEDGED AND AGREED:

The undersigned on behalf of E-Loan, Inc., a Delaware corporation, hereby
acknowledges receipt of a copy of the foregoing Intercreditor Agreement and
agrees to the terms thereof.

Executed as of July 12, 2001.

 

E-LOAN, INC., a Delaware corporation

 

 

By: /s/ Joseph J. Kennedy

Name: Joseph J. Kennedy

Its: President and COO

 




--------------------------------------------------------------------------------




EXHIBIT A

TO INTERCREDITOR AGREEMENT

 

As used herein, the term "Collateral" means all of Borrower's right, title and
interest in and to each of the following:

All Accounts of Borrower;

All Contracts and Chattel Paper of Borrower, including without limitation,
Contracts and Chattel Paper, whether in written or electronic form, evidencing
both a debt and security interest in motor vehicles;

All Commercial Tort Claims of Borrower;

The Borrower's Auto Base Account, Account #632787271, and Auto ZBA/Draft
Account, Account #632788139, held by Bank One, N.A. (collectively, the "Deposit
Accounts");

All Documents of Borrower;

All Equipment of Borrower;

All Fixtures of Borrower;

All General Intangibles of Borrower, including, without limitation, Payment
Intangibles;

All Instruments of Borrower, including without limitation, Promissory Notes;

All Investment Property of Borrower, including the securities accounts
identified on Schedule 1 hereto (the "Securities Accounts");

All Letter of Credit Rights of Borrower;

All Supporting Obligations of Borrower;

All of Borrowers Books;

All other goods and personal property of Borrower (excepting therefrom all
deposit accounts of Borrower not sent forth under Section 1.1(d) above),
wherever located, whether tangible or intangible, and whether now owned or
hereafter acquired, existing, leased or consigned by or to Borrower; and

All proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the
Collateral, and any and all accounts, general intangibles, negotiable
collateral, money, deposit accounts (excepting therefrom all deposit accounts of
Borrower not set forth under Section 1.1(d) above), or other tangible or
intangible property resulting form the sale, exchange, collection or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof.

PROVIDED, HOWEVER, that the Collateral shall not in any event include property
included in the "Collateral" described in the Warehouse Credit Agreement dated
as of June 24, 1998, as amended, among Cooper River Funding Inc., GE Capital
Mortgage Services, Inc. and Borrower, or the property included in the
"Collateral" described in the Master Loan and Security Agreement dated as of May
20, 1999 between Greenwich Capital Mortgage Services, Inc. and Borrower.

As used herein, "Borrower's Books" means all of the Borrower's books and records
including: ledgers; records indicating, summarizing, or evidencing the
Borrower's properties or assets (including the Collateral) or liabilities; all
information relating to the Borrower's business operations or financial
condition; and all computer programs, disk or tape files, printouts, runs, or
other computer prepared information.

As used herein "Code" means the Uniform Commercial Code, as in effect from time
to time. as the same may from time to time be in effect in the State of
California (and each reference in this Agreement to an Article thereof (denoted
as a Division of the Code as adopted and in effect in the State of California)
shall refer to that Article (or Division, as applicable) as from time to time in
effect, which in the case of Article 9 shall include and refer to Revised
Article 9 from and after the date Revised Article 9 shall become effective in
the State of California); provided, however, in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of Secured Party's security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of California, the term "Code" shall mean the Uniform Commercial Code (including
the Articles thereof) as in effect at such time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

As used herein, "Contracts" means all contracts (including any customer, vendor,
supplier, service or maintenance contract), leases, licenses, undertakings,
purchase orders, permits, franchise agreements, conditional or installment sales
contracts, and other agreements, including, without limitation, instruments or
documents arising from the financing of the purchase of motor vehicles
evidencing both a debt and security interest in such motor vehicles, whether in
written or electronic form, in or under which Lender now holds or hereafter
acquires any right, title or interest.

In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the Code: "Account" (including health-care-insurance
receivables), "Account Debtor," "Chattel Paper" (including tangible and
electronic chattel paper), "Commercial Tort Claims," "Commodity Account,"
"Documents," "Equipment" (including all accessions and additions thereto),
"Fixtures," "General Intangible" (including payment intangibles and software),
"Instrument," "Investment Property" (including securities and securities
entitlements), "Letter-of-Credit Right" (whether or not the letter of credit is
evidenced by a writing), "Payment Intangibles," "Promissory Notes," "Securities
Account," and "Supporting Obligations." Each of the foregoing defined terms
shall include all of such items now owned, or hereafter acquired, by Borrower.




--------------------------------------------------------------------------------




SCHEDULE 1
To Exhibit A

Securities Accounts of Borrower

Bank One
Liquidity Management Account
Account #: [*]




--------------------------------------------------------------------------------


